UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1305



LISA MARIE SPICKNALL, Individually, and as
parent and next friend of the minor decedents,
Destiny Array Spicknall and Richard Wayne
Spicknall, III, and as personal representative
of the Estate of Destiny Array Spicknall and
Richard Wayne Spicknall, III,

                                            Plaintiff - Appellant,

          versus


STATE OF MARYLAND, DEPARTMENT OF STATE POLICE;
DAVID B. MITCHELL, Individually and in his
official   capacity   as  Secretary   of   the
Department of State Police; CHARLES M. CAVE,
Individually and in his official capacity as
Howard County Sheriff; MARGARET D. RAPPAPORT,
Individually and in her official capacity as
Clerk for the Circuit Court of Howard County;
HOWARD COUNTY, MARYLAND, a Body Corporate and
Politic; RICHARD WAYNE SPICKNALL, II,

                                           Defendants - Appellees,

          and


CERTAIN    UNIDENTIFIED   EMPLOYEE    OF   THE
DEPARTMENT OF STATE POLICE, Individually and
in    their    official   capacity;    CERTAIN
UNIDENTIFIED EMPLOYEES OF       HOWARD COUNTY
SHERIFF’S DEPARTMENT, Individually and in
their     official     capacities;     CERTAIN
UNIDENTIFIED EMPLOYEES OF THE CLERK’S OFFICE
OF THE CIRCUIT COURT OF HOWARD COUNTY,
MARYLAND, Individually and in their official
capacities; CERTAIN UNIDENTIFIED EMPLOYEES OF
HOWARD COUNTY MARYLAND, Individually and in
their official capacities,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
886-MJG)


Submitted:   August 14, 2002             Decided:   August 23, 2002


Before WIDENER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bambi Caroline Glenn, NOWICKI & TIRABASSI, P.A., Bel Air, Maryland,
for Appellant.    Hugh Scott Curtis, Assistant Attorney General,
Stuart Milton Nathan, Julia Melville Andrew, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland; Barbara McFaul Cook,
County Solicitor, Rebecca Ann Laws, COUNTY SOLICITOR’S OFFICE,
Ellicott City, Maryland, for Appellees; Richard Wayne Spicknall,
II, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Lisa   Marie   Spicknall   appeals   the   district   court’s   order

dismissing her 42 U.S.C.A. §§ 1983, 1985 (West Supp. 2002) action.

We have thoroughly reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Spicknall v. Maryland, No. CA-01-

886-MJG (D. Md. Feb. 19, 2002).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                AFFIRMED




                                   3